

SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 13,
2007, by and among NEWGEN TECHNOLOGIES, INC., a Nevada corporation (the
“Company”), and the Buyers listed on Schedule I attached hereto (individually, a
“Buyer” or collectively “Buyers”).
 
WITNESSETH


WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase One Million Two Hundred Fifty Thousand
Dollars ($1,250,000) of secured convertible debentures in the form attached
hereto as “Exhibit A” (the “Convertible Debentures”), which shall be convertible
into shares of the Company’s common stock, par value $0.001 (the “Common Stock”)
(as converted, the “Conversion Shares”) which shall be funded on the date hereof
(the “Closing”) for a total purchase price of up to One Million Two Hundred
Fifty Thousand Dollars ($1, 250,000), (the “Purchase Price”) in the respective
amounts set forth opposite each Buyer(s) name on Schedule I (the “Subscription
Amount”);
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;
 
WHEREAS, the Company is providing the Buyer a security interest pursuant to the
Security Agreement executed on January 23, 2006 (the “Security Agreement”) and
the Pledged Collateral (as this term is defined in the Security Agreement dated
January 23, 2006) including NWGT International, Inc. stock certificate number 1
in the amount of five hundred (500) shares, and ReFuel America, Inc. stock
certificate number 31 in the amount of twenty-eight million one hundred
thirty-five thousand thirty-three (28,135,033) shares, and referenced in the
UCC-1 filed on February 13, 2006 with the Nevada Secretary of State Document
Number 2006004942-4 and the UCC-1 filed February 13, 2006 with the State of
North Carolina Department of the Secretary of State File Number 20060015066H to
secure the Company’s obligations under this Agreement, the Registration Rights
Agreement, and Irrevocable Transfer Agent Instructions (the “Transaction
Documents”), or any other obligations of the Company to the Buyer;
 
WHEREAS, ReFuel Terminal Operations, Inc., a Delaware corporation, a subsidiary
of the Company (referred to as “Refuel Terminal” and/or a “Subsidiary”), has
agreed to provide the Buyer a security interest pursuant to the Subsidiary
Security Agreements executed on January 23, 2006 (a “Subsidiary Security
Agreement”) and the Pledged Collateral (as this term is defined in the
Subsidiary Security Agreements dated January 23, 2006) referenced in the UCC-1
filed on February 13, 2006 with the Delaware Department of State U.C.C. Filing
Section Initial Filing Number 6051507 2 and the UCC-1 filed February 13, 2006
with the State of North Carolina Department of the Secretary of State File
Number 20060015068K to secure the Company’s obligations under the Transaction
Documents or any other obligations of the Company to the Buyer
 

--------------------------------------------------------------------------------



WHEREAS, Refuel America, Inc., a Delaware corporation, a subsidiary of the
Company (referred to as “Refuel America” and/or a “Subsidiary”), has agreed to
provide the Buyer a security interest pursuant to the Subsidiary Security
Agreements executed on January 23, 2006 (a “Subsidiary Security Agreement”) and
the Pledged Collateral (as this term is defined in the Subsidiary Security
Agreements dated January 23, 2006) including ReFuel Terminal Operations stock
certificate number 1 in the amount of five hundred (500) shares, and perfected
pursuant to the UCC-1 filed on December 7, 2006 with the Delaware Department of
State U.C.C. Filing Section Initial Filing Number 6426396 8 to secure the
Company’s obligations under the Transaction Documents or any other obligations
of the Company to the Buyer;
 
WHEREAS, NewGen International, Inc. a Delaware corporation (referred to as
“NewGen International” and/or a “Subsidiary”) has agreed to provide the Buyer a
security interest pursuant to the Subsidiary Security Agreements executed on
January 23, 2006 (a “Subsidiary Security Agreement”) and the Pledged Collateral
(as this term is defined in the Subsidiary Security Agreements dated January 23,
2006) and perfected pursuant to the UCC-1 filed with the State of North Carolina
Department of the Secretary of State on February 13, 2006 File Number
20060015053C and the UCC-1 filed with the Delaware Department of State U.C.C.C.
Filing Section on February 13, 2006 Initial Filing Number 6052406 6 to secure
the Company’s obligations under the Transaction Documents or any other
obligations of the Company to the Buyer;
 
WHEREAS, S. Bruce Wunner, Ian Williamson and Cliff Hazel have agreed to provide
the Buyer a security interest in Pledged Shares (as this term is defined in the
Insider Pledge Agreements dated January 23, 2006) pursuant to the Insider Pledge
Agreements dated January 23, 2006 (the “Insider Pledge Agreements”) to secure
the Company’s obligations under the Transaction Documents, or any other
obligations of the Company to the Buyer;
 
WHEREAS, Ian Williamson and Cliff Hazel have agreed to personally guaranty the
Company’s obligations under the Transaction Documents or any other obligations
of the Company to the Buyer pursuant to the Personal Guaranty Agreement dated
December 6, 2006 among the Company, the Buyer, Ian Williamson Noel Corcoran, and
Cliff Hazel (collectively referred to as the “Personal Guaranty Agreements”);
 
WHEREAS, ReFuel Terminal Operations, Inc., a Delaware corporation, a subsidiary
of the Company (referred to as “Refuel Terminal” and/or a “Subsidiary”) has
agreed to provide the Buyer a security interest pursuant to that certain Deed to
Secure Debt and Security Agreement dated May 9, 2006 previously filed and
recorded with the Clerk of Superior Court Muscogee County Georgia CFN#
20060021353, the Mortgage, Assignment of Rents and Security Agreement dated July
10, 2006 previously filed and recorded with the Office of Register of Deeds
Spartanburg County South Carolina MTG-2006-39264, and the North Carolina Deed of
Trust dated June 19, 2006 previously filed on June 21, 2006 for Registration
with the Register of Deeds Mecklenburg County, North Carolina Doc #2006 123997
to secure the Company’s obligations under the Transaction Documents or any other
obligations of the Company to the Buyer; and
 
2

--------------------------------------------------------------------------------



WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and
 
WHEREAS, the Convertible Debentures and the Conversion Shares are collectively
referred to herein as the “Securities”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1. PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.
 
(a) Purchase of Convertible Debentures. Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, each Buyer agrees, severally and
not jointly, to purchase at the Closing and the Company agrees to sell and issue
to each Buyer, severally and not jointly, at the Closing, Convertible Debentures
in amounts corresponding with the Subscription Amount set forth opposite each
Buyer’s name on Schedule I hereto.
 
(b) Closing Dates. The Closing of the purchase and sale of the Convertible
Debentures shall take place at 10:00 a.m. Eastern Standard Time (or as soon as
reasonably possible thereafter, but in no event later than 3:00 p.m. Eastern
Standard Time) on the date hereof, subject to notification of satisfaction of
the conditions to the Closing set forth herein and in Sections 6 and 7 below (or
such later date as is mutually agreed to by the Company and the Buyer(s)) (the
“Closing Date”). The Closing shall occur on the Closing Date at the offices of
Yorkville Advisors, LLC, 3700 Hudson Street, Suite 3700, Jersey City, New Jersey
07302 (or such other place as is mutually agreed to by the Company and the
Buyer(s)).
 
(c) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date, (i) the Buyers shall deliver to the Company
such aggregate proceeds for the Convertible Debentures to be issued and sold to
such Buyer at such Closing, minus the fees to be paid directly from the proceeds
of such Closing as set forth herein, and (ii) the Company shall deliver to each
Buyer, Convertible Debentures which such Buyer is purchasing at such Closing in
amounts indicated opposite such Buyer’s name on Schedule I, duly executed on
behalf of the Company.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, that:
 
(a) Investment Purpose. Each Buyer is acquiring the Convertible Debentures and,
upon conversion of the Convertible Debentures, the Buyer will acquire the
Conversion Shares then issuable for its own account for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
such Buyer reserves the right to dispose of the Conversion Shares at any time in
accordance with or pursuant to an effective registration statement covering such
Conversion Shares or an available exemption under the Securities Act and in
accordance with the terms of the Convertible Debentures. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
 
3

--------------------------------------------------------------------------------



(b) Accredited Investor Status. Each Buyer is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D.
 
(c) Reliance on Exemptions. Each Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.
 
(d) Information. Each Buyer and its advisors (and his or, its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by such Buyer. Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Each Buyer
understands that its investment in the Securities involves a high degree of
risk. Each Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment. Each Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
(e) No Governmental Review. Each Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities, or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 
(f) Transfer or Resale. Each Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements, or (C)
such Buyer provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that such Securities can be sold,
assigned or transferred pursuant to Rule 144, Rule 144(k), or Rule 144A
promulgated under the Securities Act, as amended (or a successor rule thereto)
(collectively, “Rule 144”), in each case following the applicable holding period
set forth therein; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the Securities under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.
 
4

--------------------------------------------------------------------------------



(g) Legends. Each Buyer understands that the certificates or other instruments
representing the Convertible Debentures and or the Conversion Shares shall bear
a restrictive legend in substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 
Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) once such share
certificates are submitted for resale pursuant to a registration statement
(including the Registration Statement) that is effective under the Securities
Act, (ii) following any sale of such Conversion Shares or Warrant Shares
pursuant to Rule 144, (iii) if such Conversion Shares or Warrant Shares are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date (the “Effective Date”) of a Registration
Statement upon notification from a Buyer that it intends to sell the Conversion
Shares or Warrant Shares immediately thereafter if required by the Company’s
transfer agent to effect the removal of the legend hereunder. If all or any
portion of the Convertible Debentures or Warrants are exercised by a Buyer that
is not an Affiliate of the Company (a “Non-Affiliated Buyer”) at a time when
there is an effective registration statement to cover the resale of the
Conversion Shares or the Warrant Shares, such Conversion Shares or Warrant
Shares shall be issued free of all legends, provided that such Buyer has
notified the Company of its intent to sell such shares immediately thereafter.
The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 2(g), it will, no later than
three (3) Trading Days following the delivery by a Non-Affiliated Buyer to the
Company or the Company’s transfer agent of a certificate representing Conversion
Shares or Warrant Shares, as the case may be, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Non-Affiliated Buyer a certificate representing such shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
Each Buyer acknowledges that the Company’s agreement hereunder to remove all
legends from Conversion Shares or Warrant Shares is not an affirmative statement
or representation that such Conversion Shares or Warrant Shares are freely
tradable. Each Buyer, severally and not jointly with the other Buyers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 3(g) is predicated upon the Company’s
reliance that the buyer will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption there from, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
5

--------------------------------------------------------------------------------



(h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i) Receipt of Documents. Each Buyer and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-KSB for the fiscal year ended December 31, 2005; (iv) the
Company’s Form 10-QSB for the fiscal quarter ended June 30, 2006 and (v) answers
to all questions each Buyer submitted to the Company regarding an investment in
the Company; and each Buyer has relied on the information contained therein and
has not been furnished any other documents, literature, memorandum or
prospectus.
 
(j) Due Formation of Corporate and Other Buyers. If the Buyer(s) is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so.
 
(k) No Legal Advice From the Company. Each Buyer acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Each Buyer is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
6

--------------------------------------------------------------------------------



3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants as of the date hereof to each of the Buyers
that, except as set forth in the SEC Documents (as defined herein) or under the
corresponding section of the Disclosure Schedules which Disclosure Schedules
attached hereto shall be deemed a part hereof and to qualify any representation
or warranty otherwise made herein to the extent of such disclosure:
 
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in the Company’s Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2005 (as filed with the SEC), as to be updated for any
additions or modifications by the Company’s Annual Report on Form 10-KSB for the
fiscal year ended December 31, 2006 (to be filed with the SEC hereafter). Except
for security interests and liens with respect thereto in favor of the Buyer
and/or its affiliates, the Company owns, directly or indirectly, all of the
capital stock or other equity interests of each subsidiary free and clear of any
liens, and all the issued and outstanding shares of capital stock of each
subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification..
 
(c) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Securities, the reservation for issuance and the issuance of the
Conversion Shares, and the reservation for issuance and the issuance of the
Warrant Shares, have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) the Transaction Documents have been duly
executed and delivered by the Company, (iv) the Transaction Documents constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
authorized officer of the Company executing the Transaction Documents knows of
no reason why the Company cannot file the Registration Statement as required
under the Registration Rights Agreement or perform any of the Company’s other
obligations under the Transaction Documents.
 
7

--------------------------------------------------------------------------------



(d) Capitalization. The authorized capital stock of the Company consists of
100,000,000  shares of Common Stock and 10,000,000  shares of Preferred Stock,
par value $0.001 (“Preferred Stock”) of which 66,983,213  shares of Common Stock
and zero shares of Preferred Stock are issued and outstanding. All such
outstanding shares have been validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No shares of capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company. As of
the date of this Agreement, (i) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its subsidiaries; (ii) there are no outstanding debt securities,, and
(ii) there are no agreements or arrangements under which the Company or any of
its subsidiaries is obligated register the sale of any of their securities under
the Securities Act (except pursuant to the Registration Rights Agreement) and
(iv) there are no outstanding registration statements and there are no
outstanding comment letters from the SEC or any other regulatory agency. There
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Convertible Debentures as
described in this Agreement. The Company and its subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company's or its subsidiaries' respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. The Company has furnished to the Buyer true and correct copies of the
Company's Articles of Incorporation, as amended and as in effect on the date
hereof (the “Articles of Incorporation”), and the Company's By-laws, and as in
effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto other than stock
options issued to issued to employees and consultants. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders. For purposes of the Transaction Documents “knowledge of the
Company” shall mean the actual or reasonably inquiry knowledge of any of S.
Bruce Wunner, Ian Williamson, Cliff Hazel, Michael D'Onofrio or Michael Woods.
 
8

--------------------------------------------------------------------------------



(e) Issuance of Securities. The Convertible Debentures are duly authorized and
upon conversion in accordance with the terms hereof shall be duly issued will be
validly issued, fully paid and nonassessable, free from all taxes, liens and
charges with respect to the issue thereof. The Conversion Shares issuable upon
conversion of the Convertible Debenture have been duly authorized and reserved
for issuance. Upon conversion in accordance with the Convertible Debentures the
Conversion Shares will be duly issued, fully paid and nonassessable.
 
(f) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debentures and the Warrants, and reservation for issuance and
issuance of the Conversion Shares and the Warrant Shares) will not (i) result in
a violation of any certificate of incorporation, certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its subsidiaries, any capital stock of the Company or any of its subsidiaries
or bylaws of the Company or any of its subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the National Association of
Securities Dealers Inc.’s OTC Bulletin Board) applicable to the Company or any
of its subsidiaries or by which any property or asset of the Company or any of
its subsidiaries is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Registration Rights Agreement in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof. The Company and its subsidiaries are unaware of any facts or
circumstance, which might give rise to any of the foregoing.
 
(g) SEC Documents; Financial Statements. Since June 1, 2005 the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC under the Exchange Act, for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”). The
Company has delivered to the Buyers or their representatives, or made available
through the SEC’s website at http://www.sec.gov., true and complete copies of
the SEC Documents. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company disclosed in the SEC Documents (the “Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). No other information provided by or on behalf of the Company
to the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(i) of this Agreement, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they were made not misleading.
 
9

--------------------------------------------------------------------------------



(h) 10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
(i) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a Material Adverse Effect.
 
(j) Acknowledgment Regarding Buyer’s Purchase of the Convertible Debentures. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by each Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Securities. The Company further represents to each Buyer that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company and its representatives.
 
10

--------------------------------------------------------------------------------



(k) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.
 
(l) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.
 
(m) Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute or, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened. None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.
 
(n) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
 
(o) Environmental Laws. The Company and its subsidiaries are (i) in compliance
with any and all material applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all material permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval.
 
(p) Title. All real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
11

--------------------------------------------------------------------------------



(q) Insurance. The Company and each of its subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged. Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.
 
(r) Regulatory Permits. The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
(s) Internal Accounting Controls. The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets are compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
 
(t) No Material Adverse Breaches, etc. Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries. Neither the Company
nor any of its subsidiaries is in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.
 
(u) Tax Status. The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.
 
12

--------------------------------------------------------------------------------



(v) Certain Transactions. Except as set forth on Schedule 3(v) attached hereto
and any arm’s length transactions pursuant to which the Company makes payments
in the ordinary course of business upon terms no less favorable than the Company
could obtain from third parties and other than the grant of stock options
disclosed in the SEC Documents, none of the officers, directors, or employees of
the Company is presently a party to any transaction with the Company (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
(w) Fees and Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.
 
(x) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(y) Registration Rights. Except as set forth on Schedule 3(y) hereto and other
than registration rights other than registration rights granted to each of the
Buyers, no Person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company. There are no
outstanding registration statements not yet declared effective and there are no
outstanding comment letters from the SEC or any other regulatory agency.
 
(z) Private Placement. Assuming the accuracy of the Buyers’ representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Buyers
as contemplated hereby. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Primary Market.
 
(aa) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration. The Company has not, in the
twelve (12) months preceding the date hereof, received notice from any Primary
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Primary Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
13

--------------------------------------------------------------------------------



(bb) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(cc) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Convertible Debentures and
the Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue Conversion Shares upon conversion of the Convertible Debentures in
accordance with this Agreement and the Convertible Debentures and its obligation
to issue the Warrant Shares upon exercise of the Warrants in accordance with
this Agreement and the Warrants, in each case, is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.
 
(dd) Addendum to Appco Stock Purchase Agreement. The Company has executed the
Fifth Addendum to the Stock Purchase Agreement by and among Appalachian Oil
Company, Inc., a Tennessee corporation (“Appco”), the stockholders of Appco
(collectively, the “Appco Sellers”), the Company and Refuel America Acquisition
Corporation (the “Fifth Addendum”) Pursuant to the Fifth Addendum if the Company
pays Appco a deposit amount of Two Hundred Fifty Thousand Dollars ($250,000)
(the “Deposit Amount”) by 5:00 p.m. Eastern Standard Time on Monday March 13,
2007, which Deposit Amount will be applied to the purchase price for acquisition
of Appco by Refuel America Acquisition Corporation at the closing of such
transaction, then the Company will be permitted an additional extension until
5:00 p.m. Eastern Standard Time on March 28, 2007 and exclusivity to consummate
such acquisition of Appco.
 
4. COVENANTS.
 
(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Form D. The Company agrees to file a Form D with respect to the Conversion
Shares as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary to
qualify the Conversion Shares, or obtain an exemption for the Conversion Shares
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of any such action so taken to the Buyers on or prior to
the Closing Date.
 
(c) Reporting Status. Until the earlier of (i) the date as of which the Buyer(s)
may sell all of the Conversion Shares without restriction pursuant to Rule
144(k) promulgated under the Securities Act (or successor thereto), or (ii) the
date on which (A) the Buyers shall have sold all the Conversion Shares and (B)
none of the Convertible Debentures are outstanding (the “Registration Period”),
the Company shall file in a timely manner all reports required to be filed with
the SEC pursuant to the Exchange Act and the regulations of the SEC thereunder,
and the Company shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination.
 
14

--------------------------------------------------------------------------------



(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Convertible Debentures for general corporate and working capital purposes.
 
(e) Reservation of Shares. On the date hereof, the Company shall reserve for
issuance to the Buyers 6,250,000 shares for issuance upon conversions of the
Convertible Dentures (the “Share Reserve”). The Company represents that it has
sufficient authorized and unissued shares of Common Stock available to create
the Share Reserve after considering all other commitments that may require the
issuance of Common Stock. The Company shall take all action reasonably necessary
to at all times have authorized, and reserved for the purpose of issuance, such
number of shares of Common Stock as shall be necessary to effect the full
conversion of the Convertible Debentures. If at any time the Share Reserve is
insufficient to effect the full conversion of the Convertible Debentures, the
Company shall increase the Share Reserve accordingly. If the Company does not
have sufficient authorized and unissued shares of Common Stock available to
increase the Share Reserve, the Company shall call and hold a special meeting of
the shareholders within thirty (30) days of such occurrence, for the sole
purpose of increasing the number of shares authorized. The Company’s management
shall recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized. Management shall also vote all of its shares
in favor of increasing the number of authorized shares of Common Stock.
 
(f) Listings or Quotation. The Company’s Common Stock shall be listed or quoted
for trading on any of (a) the American Stock Exchange, (b) New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e)
the Nasdaq OTC Bulletin Board (“OTCBB”) (each, a “Primary Market”). The Company
shall promptly secure the listing of all of the Registrable Securities (as
defined in the Registration Rights Agreement) upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed (subject to official notice of issuance) and shall maintain such
listing of all Registrable Securities from time to time issuable under the terms
of the Transaction Documents.
 
(g) Fees and Expenses.
 
(i) Each of the Company and the Buyer(s) shall pay all costs and expenses
incurred by such party in connection with the negotiation, investigation,
preparation, execution and delivery of the Transaction Documents. The Company
shall pay Yorkville Advisors LLC a fee equal to ten percent (10%) of the
Purchase Price which shall be paid pro rata directly from the gross proceeds the
Closing.
 
15

--------------------------------------------------------------------------------



(ii) The Company shall pay a structuring fee to Yorkville Advisors LLC of
Fifteen Thousand Dollars ($15,000) directly from the proceeds of the First
Closing.
 
(h) Corporate Existence. So long as any of the Convertible Debentures remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation an Organizational Change, the Company obtains the written
consent of each Buyer. In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 4(h) will thereafter be applicable to the Convertible
Debentures.
 
(i) Transactions With Affiliates. So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company, (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement,
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company; for purposes hereof, any director who is
also an officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment, or arrangement. “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity. “Control” or “controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.
 
(j) Transfer Agent. The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason prior to a date which is two (2) years after the Closing Date, the
Company shall immediately appoint a new transfer agent and shall require that
the new transfer agent execute and agree to be bound by the terms of the
Irrevocable Transfer Agent Instructions (as defined herein).
 
(k) Restriction on Issuance of the Capital Stock. So long as any Convertible
Debentures are outstanding, the Company shall not, without the prior written
consent of the Buyer(s), (i) issue or sell shares of Common Stock or Preferred
Stock without consideration or for a consideration per share less than the bid
price of the Common Stock determined immediately prior to its issuance, (ii)
issue any preferred stock, warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration less than such Common Stock’s
Bid Price determined immediately prior to it’s issuance, (iii) enter into any
security instrument granting the holder a security interest in any and all
assets of the Company, or (iv) file any registration statement on Form S-8
registering shares of the Company’s Common Stock in an aggregate amount great
than twenty percent (20%) of the outstanding shares of the Company’s Common
Stock on the date hereof.
 
16

--------------------------------------------------------------------------------



(l) Neither the Buyer(s) nor any of its affiliates have an open short position
in the Common Stock of the Company, and the Buyer(s) agrees that it shall not,
and that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock as long as any Convertible
Debentures shall remain outstanding.
 
(m) Rights of First Refusal. So long as any portion of Convertible Debentures
are outstanding, if the Company or any of its subsidiaries, intend to raise
additional capital by the issuance or sale of capital stock, including without
limitation shares of any class of common stock, any class of preferred stock,
options, warrants or any other securities convertible or exercisable into shares
of common stock (whether the offering is conducted by the Company, its
subsidiaries, underwriter, placement agent or any third party) the Company or
its subsidiaries shall be obligated to offer to the Buyers such issuance or sale
of capital stock, by providing in writing the principal amount of capital it
intends to raise and outline of the material terms of such capital raise, prior
to the offering such issuance or sale of capital stock  to any third parties
including, but not limited to, current or former officers or directors, current
or former shareholders and/or investors of the obligor, underwriters, brokers,
agents or other third parties.  The Buyers shall have five (5) business days
from receipt of such notice of the sale or issuance of capital stock to accept
or reject all or a portion of such capital raising offer. Notwithstanding the
foregoing, such Right of First Refusal shall not apply to offers to issue
securities that are not intended to raise capital including those issued as
compensation for services.
 
(n) Lock Up Agreements. On the date hereof, the Company shall obtain from each
S. Bruce Wunner, Ian Williamson, Cliff Hazel and Michael D’ Onofrio a lock up
agreement in the form attached hereto as Exhibit C.
 
(o) Additional Registration Statements. Until the effective date of the initial
Registration Statement (other than a filing on Form S-8 registering shares of
the Company’s Common Stock in an aggregate amount not great than twenty percent
(20%) of the outstanding shares of the Company’s Common Stock on the date
hereof)), the Company will not file a registration statement under the
Securities Act relating to securities that are not the Securities.
 
(p) Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures made by
the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.
 
17

--------------------------------------------------------------------------------



(q) Disclosure of Transaction. Within four Business Days following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the Exchange Act and attaching the material Transaction
Documents (including, without limitation, this Agreement, the form of the
Convertible Debenture, the form of Warrant and the form of the Registration
Rights Agreement) as exhibits to such filing.
 
(r) Appco Deposit. Upon receipt of the proceeds from the Closing the Company
will immediately wire to Refuel America Acquisition Corporation the Deposit
Amount and shall cause Refuel America Acquisition Corporation to wire,
immediately upon receipt of the Deposit Amount, the Deposit Amount to Appco as
contemplated by Section 3 (dd) herein and the Fifth Addendum.
 
(s) Deposit of Funds. The Company will escrow Two Hundred Fifty Thousand Dollars
($250,000) directly from the gross proceeds of the Closing with the Buyer
(“Escrow Funds”) until the closing of the sale of the convertible debentures to
the Buyer pursuant to the term sheet dated March 13, 2007 (the “Appco
Debentures”). In the event that the Company consummates the acquisition of Appco
with another funding source other than the Buyer, the Buyer shall use such
Escrow Funds to cover all of the reasonable out of pocket expenses incurred by
the Buyer in connection with the Appco Debentures. In the event that the Buyer’s
costs in connection with the Appco Debentures is less than the Escrow Funds then
the Buyer shall return such excess amount to the Company.
 
5. TRANSFER AGENT INSTRUCTIONS.
 
(a) The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent, and any subsequent transfer agent, irrevocably appointing David
Gonzalez, Esq. as the Company’s agent for purpose instructing its transfer agent
to issue certificates or credit shares to the applicable balance accounts at The
Deposit Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares issued
upon conversion of the Convertible Debentures or exercise of the Warrants as
specified from time to time by each Buyer to the Company upon conversion of the
Convertible Debentures or exercise of the Warrants. The Company shall not change
its transfer agent without the express written consent of the Buyers, which may
be withheld by the Buyers in their sole discretion. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, and stop transfer instructions to give effect to Section 2(g)
hereof (in the case of the Conversion Shares or Warrant Shares prior to
registration of such shares under the Securities Act) will be given by the
Company to its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall promptly instruct its transfer agent to issue
one or more certificates or credit shares to the applicable balance accounts at
DTC in such name and in such denominations as specified by such Buyer to effect
such sale, transfer or assignment and, with respect to any transfer, shall
permit the transfer. In the event that such sale, assignment or transfer
involves Conversion Shares or Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or pursuant to Rule 144, the
transfer agent shall issue such Securities to the Buyer, assignee or transferee,
as the case may be, without any restrictive legend. Nothing in this Section 5
shall affect in any way the Buyer’s obligations and agreement to comply with all
applicable securities laws upon resale of Conversion Shares. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyer(s) shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
18

--------------------------------------------------------------------------------



6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:
 
(a) Each Buyer shall have executed the Transaction Documents and delivered them
to the Company.
 
(b) The Buyer(s) shall have delivered to the Company the Purchase Price for the
Convertible Debentures and Warrants in the respective amounts as set forth next
to each Buyer as set forth on Schedule I attached hereto, minus any fees to be
paid directly from the proceeds the Closings as set forth herein, by wire
transfer of immediately available U.S. funds pursuant to the wire instructions
provided by the Company.
 
(c) The representations and warranties of the Buyer(s) shall be true and correct
in all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer(s) shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer(s) at or prior to the Closing Dates.
 
7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a) The obligation of the Buyer(s) hereunder to purchase the Convertible
Debentures at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions:
 
(i) The Company shall have executed the Transaction Documents and delivered the
same to the Buyers.
 
19

--------------------------------------------------------------------------------



(ii) The Common Stock shall be authorized for quotation on the Primary Market,
trading in the Common Stock shall not have been suspended for any reason, and
all the Conversion Shares issuable upon the conversion of the Convertible
Debentures shall be approved by the Primary Market.
 
(iii) The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date
 
(iv) The Company shall have executed and delivered to the Buyer(s) the
Convertible Debentures in the respective amounts set forth opposite each Buyer’s
name on Schedule I attached hereto.
 
(v) The Buyers shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyers.
 
(vi) The Company shall have provided to the Buyers a certificate of good
standing from the secretary of state from the state in which the Company is
incorporated, as of a date within 10 days of the Closing Date.
 
(vii) The Company shall have delivered to the Buyers a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing.
 
(viii) The Company shall have provided to the Buyer an acknowledgement, to the
satisfaction of the Buyer, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
a registration statement in connection with this transaction.
 
(ix) The Company shall have created the Share Reserve.
 
(x) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.
 
8. INDEMNIFICATION.
 
(a) In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Convertible Debentures and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer(s) and each
other holder of the Convertible Debentures and the Conversion Shares, and all of
their officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Buyer Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures or the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement, or the other Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, or (c)
any cause of action, suit or claim brought or made against such Buyer Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the parties hereto, any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Convertible Debentures or the status of the Buyer or
holder of the Convertible Debentures the Conversion Shares, as a Buyer of
Convertible Debentures in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
20

--------------------------------------------------------------------------------



(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Buyer’s other obligations under this Agreement,
the Buyer shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer(s) contained in
this Agreement, the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto by any of the parties hereto. To the extent
that the foregoing undertaking by each Buyer may be unenforceable for any
reason, each Buyer shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

9. GOVERNING LAW: MISCELLANEOUS.
 
(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Hudson County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County and the United States District Court for the District of New
Jersey sitting in Newark, New Jersey for the adjudication of any civil action
asserted pursuant to this Paragraph.
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
(f) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
21

--------------------------------------------------------------------------------


 
If to the Company, to:
NewGen Technologies, Inc.
 
6000 Fairview Road, 12th Floor
 
Charlotte, North Carolina 28210
 
Attention: S. Bruce Wunner
 
Telephone: (704) 552-3590
 
Facsimile: (704) 552-3705
   
With a copy to:
Reed Smith LLP
 
599 Lexington Ave, 29th Floor
 
New York, NY 10022
 
Attention: Gerard DiFiore, Esq.
 
Telephone: (212) 549-0396
 
Facsimile: (212) 521-5450

 
If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) Survival. Unless this Agreement is terminated under Section 9(l), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 8, shall survive the
Closing for a period of two (2) years following the date on which the
Convertible Debentures are converted in full. The Buyer(s) shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.
 
(j) Publicity. The Company and the Buyer(s) shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer(s), to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Buyer(s) in connection
with any such press release or other public disclosure prior to its release and
Buyer(s) shall be provided with a copy thereof upon release thereof).
 
(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
22

--------------------------------------------------------------------------------



(l) Termination. In the event that the Closing shall not have occurred by 3:00
p.m. Eastern Standard Time on March 13, 2007 with respect to the Buyers due to
the Company’s or the Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 9(l), the Company shall remain obligated to reimburse the
Buyer(s) for the fees and expenses of Yorkville Advisors LLC described in
Section 4(g) above.
 
(m) Brokerage. The Company represents that no fee or commission has been agreed
by the Company to be paid to any person for or on account of the transactions
contemplated hereby.
 
(n) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 


[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

         
COMPANY:
   
NEWGEN TECHNOLOGIES, INC.
       
   
   
      By:   

--------------------------------------------------------------------------------

Name: S. Bruce Wunner
  Title:  Vice Chairman and Chief Executive Officer 



Executed exclusively to confirm the agreement to provide the Buyer a security
interest to secure the Company’s obligations pursuant to the Transaction
Documents or any other obligations of the Company to the Buyer pursuant the
Subsidiary Security Agreements executed on January 23, 2006 and the Pledged
Collateral (as this term is defined in the Subsidiary Security Agreements dated
January 23, 2006) and perfected pursuant to the UCC-1 Financing Statements
referenced herein
 

         
NewGen International, Inc.
           By:  

--------------------------------------------------------------------------------

Name: 
  Title: 

 

         
ReFuel America, Inc.
           By:  

--------------------------------------------------------------------------------

Name: 
  Title: 

 

         
ReFuel Terminal Operations, Inc.
           By:  

--------------------------------------------------------------------------------

Name: 
  Title: 


24

--------------------------------------------------------------------------------



Executed exclusively to confirm the agreement to provide the Buyer a security
interest to secure the Company’s obligations pursuant to the Transaction
Documents or any other obligations of the Company to the Buyer pursuant that
certain Deed to Secure Debt and Security Agreement dated May 9, 2006 previously
filed and recorded with the Clerk of Superior Court Muscogee County Georgia CFN#
20060021353, the Mortgage, Assignment of Rents and Security Agreement dated July
10, 2006 previously filed and recorded with the Office of Register of Deeds
Spartanburg County South Carolina MTG-2006-39264, and the North Carolina Deed of
Trust dated June 19, 2006 previously filed on June 21, 2006 for Registration
with the Register of Deeds Mecklenburg County, North Carolina Doc #2006 123997
 

         
ReFuel Terminal Operations, Inc.
           By:  

--------------------------------------------------------------------------------

Name: 
  Title: 



Executed exclusively to confirm the agreement to provide the Buyer a security
interest to secure the Company’s obligations pursuant to the Transaction
Documents or any other obligations of the Company to the Buyer in the Pledged
Shares pursuant to the Insider Pledge Agreements.
 
 

         
Cliff Hazel
       

--------------------------------------------------------------------------------

 
     
Ian Williamson
     

--------------------------------------------------------------------------------

     
S. Bruce Wunner
     

--------------------------------------------------------------------------------

 


25

--------------------------------------------------------------------------------



Executed exclusively to confirm the agreement by Ian Williamson, and Cliff Hazel
personally guaranty the Company’s obligations under the Transaction Documents or
any other obligations of the Company to the Buyer pursuant to the Personal
Guaranty Agreement.
 

       
Ian Williamson
     

--------------------------------------------------------------------------------

     
Cliff Hazel
     


26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

         
BUYERS:
   
CORNELL CAPITAL PARTNERS, L.P.
 
   
   
       By: Yorkville Advisors, LLC   
Its: Investment Manager
          By:  

--------------------------------------------------------------------------------

Name: Mark Angelo
 
Its:       Portfolio Manager


27

--------------------------------------------------------------------------------


 